Case: 22-1955    Document: 20     Page: 1    Filed: 11/09/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DOROTHY M. HARTMAN,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1955
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-02214-MCW, Senior Judge Mary Ellen Cos-
 ter Williams.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
     Dorothy M. Hartman submits a document challenging
 the court’s September 16, 2022, notice that her opening
 brief and appendix are not compliant with the court’s rules.
 The document further argues that she is “owed a Default
 Judgment by law.” ECF No. 15 at 2. Ms. Hartman has
 since moved to withdraw ECF No. 15, but continues to chal-
 lenge the notice of non-compliance, ECF No. 17. We
Case: 22-1955     Document: 20     Page: 2    Filed: 11/09/2022




 2                                              HARTMAN   v. US



 construe Ms. Hartman’s filings as a motion to accept her
 non-conforming opening brief and appendix. We accept
 Ms. Hartman’s non-conforming opening brief and appendix
 for filing and, after careful review of her submissions, con-
 clude that summary affirmance is appropriate.
     The United States Court of Federal Claims dismissed,
 concluding that Ms. Hartman’s “complaint [in this case] is
 substantively identical to the complaint in her 2020 case
 that the Court of Federal Claims dismissed ‘without leave
 to replead’ and [we] affirmed” in Hartman v. United States,
 No. 2021-1535 (Fed. Cir. Sept. 3, 2021), and any claims that
 the judges and Government attorneys involved in her 2020
 case defamed and discredited her were outside of the
 court’s limited jurisdiction. Dkt. No. 16 at 2–3.
      Ms. Hartman’s submissions provide no cognizable,
 non-frivolous argument that the Court of Federal Claims
 erred in dismissing her complaint. The trial court correctly
 recognized that she is precluded from relitigating claims
 previously raised (and resolved) in Hartman, No. 2021-
 1535, ECF No. 44. And the trial court was clearly correct
 that it generally lacks jurisdiction over tort claims, 28
 U.S.C. § 1491(a)(1), and claims “against individual federal
 officials,” Brown v. United States, 105 F.3d 621, 624 (Fed.
 Cir. 1997).
     We therefore summarily affirm. Joshua v. United
 States, 17 F.3d 378, 380 (Fed. Cir. 1994) (holding that
 “summary disposition is appropriate, inter alia, when the
 position of one party is so clearly correct as a matter of law
 that no substantial question regarding the outcome of the
 appeal exists”).
     Accordingly,
Case: 22-1955      Document: 20   Page: 3   Filed: 11/09/2022




 HARTMAN   v. US                                          3



    IT IS ORDERED THAT:
     (1) Ms. Hartman’s opening brief and appendix, ECF
 No. 12, are accepted for filing.
    (2) The Court of Federal Claims’ judgment dismissing
 Ms. Hartman’s claims is summarily affirmed.
    (3) Any other pending motions are denied as moot.
    (4) Each party shall bear its own costs.
                                   FOR THE COURT

 November 9, 2022                  /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court